DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                                FOURTH DISTRICT

                                 LUIS AVILES,
                                  Appellant,

                                       v.

                          STATE OF FLORIDA,
                               Appellee.

                                 No. 4D19-391

                                [August 8, 2019]

   Appeal of order denying rule 3.800 motion from the Circuit Court for
the Seventeenth Judicial Circuit, Broward County; Dennis D. Bailey,
Judge; L.T. Case No. 01-1169410A.

   Luis Aviles, Cross City, pro se.

   No appearance required for appellee.

PER CURIAM.

   Affirmed.

LEVINE, C.J., MAY and CONNER, JJ., concur.

                            *          *           *

   Not final until disposition of timely filed motion for rehearing.